DETAILED ACTION
Claims 1-4, 6-11 and 19-28 are pending. 
Claims 5 and 12-18 have been cancelled. 
Claims 25-28 are newly added.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
	Claim 5 has been cancelled, therefore the previous claim objection is moot.  The current amendment to claim 19 overcomes the previous claim objection, therefore the objection is withdrawn. 

Allowable Subject Matter
Claims 1-4, 6-11 and 19-28 are allowed. 
Regarding claim 1, neither the closest known prior art, nor any reasonable combination thereof, teaches: 
determining, via, the computing device, a first tissue type in a region of interest based on the plurality of radiological images of the patient, wherein the first tissue type is a represented by a grid of points across the region of interest; and 
determining, via the computing device, a second tissue type, in the region interest base on the plurality of radiological images of the patient, wherein the second tissue type is a focal region in the region of interest, wherein the least some of the grid points of the first tissue type coincide in position with the second tissue type. 
Claims 2-6, 8 and 10-11 depend from claim 1 and are therefore also allowed. 


Regarding claim 7, neither the closest known prior art, nor any reasonable combination thereof, teaches:
wherein the digital subtraction process comprises subtracting a first subset of the plurality of radiological images from one or more of the plurality of radiological images not in the subset. 
Claims 25-26 depend from claim 7 and are therefore also allowed.

Regarding claim 9, neither the closest known prior art, nor any reasonable combination thereof, teaches: 
wherein the multivariate statistical process comprises: combining the plurality of radiological images; and removing inter-class dependencies through a multi-variate statistical approach. 
Claims 27 and 28 depend from claim 9 and are therefore also allowed.


Regarding claim 19, neither the closest known prior art, nor any reasonable combination thereof, teaches: 
determining, via, the computing device, a first tissue type in a region of interest based on the plurality of radiological images of the patient, wherein the first tissue type is represented by a grid of points across the region of interest; and 
determining, via the computing device, a second tissue type, in the region of  interest base on the plurality of radiological images of the patient, wherein the second tissue type is a focal region in the region of interest, wherein the least some of the grid points of the first tissue type coincide in position with the second tissue type. 
Claims 20-24 depend from claim 19 and are therefore also allowed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLY K WILBURN whose telephone number is (571)272-3589. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Molly Wilburn/            Examiner, Art Unit 2666